MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Jan 20 2017, 8:02 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Matthew B. Mackenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Michael Prysock,                                         January 20, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1605-CR-1141
        v.                                               Appeal from the Marion County
                                                         Superior Court
State of Indiana,                                        The Honorable David Hooper,
Appellee-Plaintiff.                                      Magistrate
                                                         Trial Court Cause No.
                                                         49G08-1510-CM-37624



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1141 | January 20, 2017   Page 1 of 5
[1]   Michael Prysock appeals his conviction of Class A misdemeanor battery

      resulting in bodily injury. 1 He argues the State did not present sufficient

      evidence to rebut his claim of self-defense. We affirm.



                                Facts and Procedural History
[2]   On October 21, 2015, Prysock was at his mother’s home in Indianapolis. His

      mother’s best friend, Brandon Hayworth, entered the home, as he did on a

      regular basis. Shortly after Hayworth arrived, Prysock “came storming out of

      [Prysock’s] room, hollering and stuff and he just pushed [Hayworth] out of

      nowhere with force and [Hayworth] went flying across [the] living room.” (Tr.

      at 17.) Hayworth landed on the couch and complained of pain in his back and

      chest.


[3]   Hayworth called the police, who arrived shortly thereafter. Prysock admitted to

      pushing Hayworth because Hayworth was “meddling in [his] business.” (Id. at

      26.) On October 22, 2015, the State charged Prysock with Class A

      misdemeanor battery resulting in bodily injury. On May 2, 2016, the trial court

      held a bench trial during which Prysock claimed he pushed Hayworth in self-

      defense because Hayworth grabbed Prysock’s genitals. The trial court found

      Prysock guilty as charged.




      1
          Ind. Code § 35-42-2-1(d) (2014).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1141 | January 20, 2017   Page 2 of 5
                                 Discussion and Decision
[4]   Our review of whether the State presented sufficient evidence to rebut a claim

      of self-defense is the same as that of any sufficiency of evidence claim. Miller v.

      State, 720 N.E.2d 696, 699 (Ind. 1999). We will not “reweigh the evidence or

      assess the credibility of witnesses but look solely to the evidence most favorable

      to the judgment with all reasonable inferences to be drawn therefrom.” Id.

      “We will affirm a conviction where such evidence and reasonable inferences

      constitute substantial evidence of probative value sufficient to support the

      judgment.” Id.


[5]   Class A misdemeanor battery resulting in bodily injury occurs when a person

      “knowingly or intentionally touches another person in a rude, insolent, or angry

      manner” and that touching “results in bodily injury to any other person.” Ind.

      Code § 35-42-2-1(c)-(d) (2014). “A person is justified in using reasonable force

      against any other person to protect the person or a third person from what the

      person reasonably believes to be the imminent use of unlawful force.” Ind.

      Code § 35-41-3-2(c) (2013). To prevail on a claim of self-defense, Prysock had

      to show he: (1) was where he had a right to be; (2) did not provoke, instigate, or

      participate willingly in the violence; and (3) had a reasonable fear of death or

      great bodily harm. See Brand v. State, 766 N.E.2d 772, 777 (Ind. Ct. App. 2002)

      (requirements of a self-defense claim), reh’g denied, trans. denied. The State has

      the burden of rebutting a claim of self-defense, and to do so, it must negate at

      least one of the three elements of self-defense. Id.



      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1141 | January 20, 2017   Page 3 of 5
[6]   Prysock admits he pushed Hayworth, but argues he did so in self-defense.

      Prysock testified Hayworth “grabbed [him] in [his] private area,” (Tr. at 31),

      and he pushed Hayworth in the chest “[b]ecause [Hayworth] grabbed [him.]”

      (Id. at 32.) However, Hayworth testified Prysock “came storming out of

      [Prysock’s] room, hollering and stuff and he just pushed [Hayworth] out of

      nowhere with force and [Hayworth] went flying across [the] living room.” (Id.

      at 17.) Additionally, the responding officer, Lieutenant Scott Evans, testified

      that on the scene Prysock admitted to pushing Hayworth because Hayworth

      “was meddling in [his] business.” (Id. at 26.) Prysock’s argument is an

      invitation for us to reweigh the evidence and judge the credibility of witnesses,

      which we cannot do. See Miller, 720 N.E.2d at 699 (appellate court does not

      reweigh evidence or judge the credibility of witnesses). The trial court was not

      required to believe Prysock’s testimony, and the testimony from Hayworth was

      sufficient to disprove Prysock’s claim of self-defense. See, e.g., Wilson v. State,

      770 N.E.2d 799, 801 (Ind. 2002) (conflicting evidence about whether defendant

      was provoked permitted trier-of-fact to reject defendant’s claim of self-defense).



                                              Conclusion
[7]   Prysock asks us to reweigh the evidence and judge the credibility of witnesses,

      which we cannot do. The State presented sufficient evidence Prysock was not

      acting in self-defense when he committed Class A misdemeanor battery

      resulting in bodily injury. We affirm.


[8]   Affirmed.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1141 | January 20, 2017   Page 4 of 5
Najam, J., and Bailey, J., concur.




Court of Appeals of Indiana | Memorandum Decision 49A02-1605-CR-1141 | January 20, 2017   Page 5 of 5